                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

JESSE LOUIS KAISER,                                )
                                                   )
                     Plaintiff,                    )       No. C19-0049-LTS
                                                   )
              vs.                                  )
                                                   )              JUDGMENT
ANTHONY R. MORFITT,                                )          IN A CIVIL CASE
                                                   )
                     Defendant.                    )


This action came before the Court. The issues have been decided and a decision has been

rendered.

       IT IS ORDERED AND ADJUDGED

              Plaintiff, Jesse Louis Kaiser, take nothing and this complaint is

dismissed as frivolous pursuant to 28 U.S.C. § 1915(A).


       Dated: May 6, 2019                   ROBERT L. PHELPS
                                            Clerk

                                                /s/ des
                                            (By) Deputy Clerk




       Case 1:19-cv-00049-LTS-MAR Document 5 Filed 05/06/19 Page 1 of 1
